TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00366-CR





Allan Duane Merrick, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF 264TH COUNTY, BELL JUDICIAL DISTRICT

NO. 43,577, HONORABLE JOE CARROLL, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for aggravated robbery.  Appellant has
filed an amended motion to withdraw the appeal.  No decision of this Court has been delivered. 
The amended motion is granted and the appeal is dismissed.  The original motion to withdraw the
appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  February 8, 1995

Do Not Publish